Title: To Thomas Jefferson from John Bondfield, 23 September 1786
From: Bondfield, John
To: Jefferson, Thomas



Dr. Sir
Bordeaux 23 Sept. 1786

Since mine of the 5. August I am honor’d with your favor of the 8th. I receiv’d yesterday eighteen Cases Arms from the Manufactory Royal de Tulle No. 69 a 86 which with the other eighteen Cases are lodged in a dry Store waiting permission for their Exportation, which so soon as obtain’d please to transmit to me.
Vessels with Tobacco for the Contract arrive frequently. They are the only ships we see from America. It is with concern I am obliged to unite in the General Cry against America for the Cruel retard in the remittances. Where inability is the cause necessity pleads the excuse. But debts due by men who are in great affluence and detain considerable Capitals Years without making the least return makes the load less supportable and deprives us from continueing or renewing any Commercial Operations, a Suspention to certain Branches of Trade is not prejudicial to America. The American States may be regarded on a very different footing than any of the European Powers. An introduction of Riches in few hands can only serve to give influence to a particular order of Cityzens without increasing her Husbandry and new Settlements and preserves thereby in Towns bordering on the Coast numbers of hands, that neither encrease population nor promotes the Establishment of Morals. The less influence the Commercial Spirit has on the Community for the first Century may possibly tend to its advantage.
By arrivals from New Orleans the Inhabitants of Louisianna appear apprehensive of troubles taking place in that neighbourhood  from the great increase of the Settlement at Kentucey and the inflexible opposition in the Spaniards to the free Navigation of the Mississipi.
I have the honor to be with due Respects, Sir, your most Obedient Humble Servant,

John Bondfield

